Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,930,877 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following claims will replace the previous versions of those claims.  The claims are being amended to make the double brackets into single brackets as required in reissue applications, see 37 CFR 1.173 (d).

1. (Currently Amended) A microfabricated [insect] pest capturing surface comprising: a substrate defining a plane; a plurality of [insect] pest capture surface microstructures each formed from a flexible elongated member, the plurality of surface microstructures being disposed on the substrate with a variable orientation to the plane of the substrate and at a density sufficient such that multiple [insect] pest capture surface microstructures are capable of simultaneously interacting with [an insect] a pest disposed thereon; wherein at least some of the surface microstructures have a recurved body capable of entangling the [insect] pest, and wherein at least some of the surface microstructures include a piercing element being sufficiently rigid and sharp to pierce the [insect] pest body; and wherein the surface microstructures are formed from a material having a breaking stress sufficiently large to avoid breakage during interaction with the [insect] pest.  

pest capture surface microstructures has a recurved body and wherein at least one piercing element is incorporated onto each of said [insect] pest capture surface microstructures. 
 
7. (Currently Amended) The microfabricated surface of claim 1, wherein the plurality of surface microstructures are dimensioned such that engage the underside of the [insect] pest. 
 
15. (Currently Amended) A method of manufacturing a microfabricated [insect] pest capturing surface comprising: providing a substrate defining a plane; disposing a plurality of [insect] pest capture surface microstructures thereon, each formed from a flexible elongated member, the plurality of surface microstructures being disposed on the substrate with a variable orientation to the plane of the substrate and at a density sufficient such that multiple [insect] pest capture surface microstructures are capable of simultaneously interacting with [an insect] a pest disposed thereon; wherein at least some of the surface microstructures have a recurved body capable of entangling the [insect] pest, and wherein at least some of the surface microstructures include a piercing element being sufficiently rigid and sharp to pierce the [insect] pest body; and wherein the surface microstructures are formed from a material having a breaking stress sufficiently large to avoid breakage during interaction with the [insect] pest.

  

16. (Currently Amended) The method of claim 15, wherein each of the plurality of [insect] pest capture surface microstructures has a recurved body and wherein at least one piercing element is incorporated onto each of said [insect] pest capture surface microstructures.  

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claims have been corrected by examiner’s amendment to overcome the above discussed deficiency.  The change from insect to pest did not change the patentability of the claims from the reasons the original claims were patented and no better prior art was found by the examiner in a new search.  The new declarations have the additional information required by the last office action. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A KAUFMAN whose telephone number is (571)272-4928.  The examiner can normally be reached on M-Th generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen D. Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH A KAUFMAN/Primary Examiner
Art Unit 3993             			Conferees:   /WCD/      /E.D.L/                                                                                                      SPRS, Art Unit 3993